Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Office Action is responsive to the communication received 7/01/2021.

Previous Rejections and/or Objections
	Any objections and/or rejections raised in the previous Office Action but not reiterated below are considered to have been withdrawn.

Double Patenting - Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-11, 13, 16, 19-28, 31-32 and 34-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of copending Application Number 16394849.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an an iterative method of making a therapeutic multispecific antigen-binding protein (MS-ABP), the method comprising the steps of: (a) incubating one of a plurality of assay cells that express a destroyer molecule with (i) one of a plurality of different MS-ABPs such that each different MS-ABP may be correlated with only one of the plurality of assay cells wherein each of the plurality of different MS-ABPs comprises a destroyer-specific binding domain and a tag-specific binding domain, and (ii) a tag, wherein the tag-specific binding domain binds the tag; (b) detecting intracellular internalization of the tag by at least one of said plurality of incubated assay cells; and (c) physically linking (i) a destroyer-specific binding domain from one of said plurality of different MS-ABPs that correlates to the at least one of the plurality of incubated assay cells having the tag detected intracellularly, and (ii) a therapeutic target-specific binding domain to make the therapeutic MS-ABP, which is capable of physically linking a therapeutic target molecule to the destroyer molecule and thereby facilitate the degradative rerouting of the therapeutic target molecule intracellularly, wherein the therapeutic MS-ABP is capable of physically linking the therapeutic target molecule to the destroyer molecule and thereby facilitating the degradative rerouting of the therapeutic target molecule intracellularly; wherein the tag-specific binding domain comprises a myc-specific binding arm, and the tag comprises a myc epitope; and wherein the tag is linked to at least one label, and the at least one label is a fluorescent molecule and claim 34 in copending Application Number 16394849 is drawn to a method of forcing the internalization and degradation of a target (T) expressed on the surface of a cell comprising the step of physically linking T to an internalizing effector protein (E) by contacting the cell with the multispecific antigen-binding molecule of claim 1, wherein T and E are different antigens, and wherein: (i) E is selected from the group consisting of CD63, ASGR1, and amyloid precursor protein-like protein-2 (APLP2); (ii) D2 binds E with lower affinity than D1 binds T such that the multispecific antigen-binding molecule preferentially targets T; or (iii) E is selected from the group consisting of CD63, ASGR1, and APLP2; and D2 binds E with lower affinity than D1 binds T such that the multispecific antigen-binding molecule preferentially targets T; and wherein binding of both T and E by the multispecific antigen-binding molecule results in the internalization and degradation of T through its physical linkage to E. 
Therefore, the present claims are obvious in view of the claims of the copending Application Number 16394849.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Discussion and Answer to Argument
Applicant requested the double patenting rejection(s) be held in abeyance (Reply, starting on page 10).  Applicants have not provided any specific traversal over the above double patenting rejection(s). Thus, the above double patenting rejection(s) is/are maintained for the reasons of record. 

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639